327 S.W.3d 455 (2010)
Susan O. PHILLIPS, Movant,
v.
KENTUCKY BAR ASSOCIATION, Respondent.
No. 2010-SC-000672-KB.
Supreme Court of Kentucky.
December 16, 2010.

OPINION AND ORDER
Following Susan O. Phillips's application for restoration pursuant to SCR 3.500(2), the Board of Governors of the Kentucky Bar Association has unanimously recommended this Court restore Phillips's license to practice law in this Commonwealth. Agreeing with the Board that Phillips has satisfied the requirements for restoration, we adopt the Board's recommendation and order Phillips's membership in the Kentucky Bar Association be restored.
Phillips, whose KBA member number is 84528 and whose bar roster address is 1010 Monarch Street, Suite 250, Lexington, Kentucky 40513, was admitted to the practice of law in Kentucky in October 1992. On February 26, 2001, she withdrew pursuant to SCR 3.480. She maintains a license in West Virginia, where she works as an attorney for the law firm of Steptoe and Johnson, PLLC. On May 3, 2010, Phillips filed with the Clerk of this Court an application for restoration of membership pursuant to SCR 3.500(2), which permits a former member who has withdrawn, and whose suspension has prevailed for five or more years, to apply for restoration. Pursuant to the requirements in SCR 3.500(2), Phillips included with her application a check for the required fee and a CLE *456 certification showing she completed the requisite number of CLE credits. Phillips passed the July 2010 Reinstatement Bar Examination, was approved by the Character and Fitness Committee, has no disciplinary matters pending against her, and has not been the subject of any claims against the Client Security Fund. Further, Phillips has already paid the costs associated with this proceeding in the amount of $219.61.
Having reviewed the Board's recommendation, this Court agrees Phillips has satisfied the requirements of SCR 3.500(2) and is deserving of restoration to the practice of law.
Therefore, it is hereby ORDERED that, pursuant to SCR 3.500(2), Susan O. Phillips's license to practice law in this Commonwealth is restored.
All sitting. All concur.
ENTERED: December 16, 2010.
/s/ John D. Minton, Jr.
Chief Justice